DETAILED ACTION
	Claims 21-39 are pending.  Claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, line 3, “a second seal” should be changed to --the second seal-- because the structure has an antecedent basis in line 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected (wherein claims 22-29, 31-35, and 37-39 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 21, 30, and 36 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance is encompassed by the recitations of the upper blade section and the interlocking arm extending “generally along a longitudinal axis.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,391,108. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a BOP comprising shear rams with anti-deflection features to block deflection of the rams when they are engaged with each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-26, 28-33, and 36-39 (as understood: all) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurena (US 2013/0062540).
Regarding claim 21, Jurena discloses in Figs. 1-6 a ram system for a blowout preventer, the ram system comprising: 
a first ram 204 of a pair of rams 204, 202, wherein the first ram 204 comprises: a base section (comprising the rear portion of the ram 204 that is attached to the piston rod and from which the arms 306, 308 extend); an upper blade section (comprising the top portion of the ram 204 with arm 306, or the concaved, centered portion of the arm 306); an interlocking arm 308 (specifically one of the arms 308); and a first anti-deflection feature 416 (which receives protrusion 512 on the second ram 202 to maintain alignment of the rams 204, 202) for the interlocking arm 308, wherein the upper blade section and the interlocking arm 308 protrude from the base section in a first direction (toward the second ram 202), and extend generally along a longitudinal axis, and wherein an end face of the upper blade section and a respective end face of the interlocking arm 308 at least partially form an end portion of the first ram 204; and 
a second ram 202 of the pair of rams 204, 202, wherein the second ram 202 comprises: a receiving feature (comprising the recess delimited by the ram arm 502 and skeletal member 508 in which the first rams interlocking arm 308 is received, like the applicant’s receiving feature 72); and a second anti-deflection feature 512, 
wherein the first ram 204 and the second ram 202 are configured to move toward one another along the longitudinal axis to reach an engaged configuration, 
wherein, in the engaged configuration, the receiving feature of the second ram 202 receives the interlocking arm 308 of the first ram 204 (as shown in Fig. 6, and in the same manner as the applicant’s receiving feature 72), and the first anti-deflection feature 416 engages with the second anti-deflection feature 512 to block deflection of the interlocking arm 308 relative to a lateral axis, an axial axis, or both.  
Regarding claim 22, Jurena discloses in Figs. 1-6 that the first anti-deflection feature 416 comprises a laterally-extending protrusion (comprising one of the protrusions at the open end of the dovetail opening 416, which protrudes from the narrower closed end of the dovetail opening 416 laterally relative to the longitudinal axis that the rams 204, 202 reciprocate) extending from a first body of the interlocking arm 308, and the second anti-deflection feature 512 comprises a laterally-recessed groove (comprising one of the grooves on the dovetail 512 formed by the narrowed end of the dovetail 512 attached to the base of the respective skeletal member 508) formed within a second body of the second ram 202.  
Regarding claim 24, Jurena discloses in Figs. 1-6 that the first anti-deflection feature 416 extends along the longitudinal axis and along at least a portion of a length of the interlocking arm 308.  
Regarding claim 25, Jurena discloses in Figs. 1-6 that the interlocking arm 308 comprises a laterally-inner surface (comprising the surface(s) on the top of the interlocking arm 308, which is positioned inwardly to the external side of the interlocking arm 308) comprising a first profiled portion (comprising the dovetail opening 416 with its various walls) and a first non-profiled portion (comprising the flat top of the interlocking arm 308), wherein the first anti-deflection feature 416 extends along the first profiled portion, and wherein the first anti-deflection feature 416 comprises a first lateral contact surface (comprising the flat base on the closed end of the dovetail opening 416) and a first vertical contact surface (comprising one of the side walls of the dovetail opening 416 that forms the narrower portion of the dovetail opening 416).  
Regarding claim 26, Jurena discloses in Figs. 1-6 that the second anti-deflection feature 512 is formed within a lower blade section of the second ram 202, wherein the lower blade section comprises a laterally-outer surface comprising a second profiled portion (comprising either of the tabs on the top portion of arm 502 that are adjacent to the skeletal member(s) 508 and slide in respective interlocking channels 304) and a second non-profiled portion (comprising the bottom portion of arm 502 that slides between the interlocking arms 308), wherein the second anti-deflection feature 512 extends along the second profiled portion (Fig. 5), and wherein the second anti-deflection feature 512 comprises a second lateral contact surface (such as the flat bottom of the dovetail 512) and a second vertical contact surface (such as one of the side walls of the dovetail 512 that extend from the base section of skeletal member 508).  
Regarding claim 28, Jurena discloses in Figs. 1-6 there is an interlocking channel 304 formed between the upper blade section and the interlocking arm 308, wherein the second ram 202 further comprises a lower blade section (comprising at least the center of ram arm 502) and an interlocking tab (comprising either of the protrusions of the ram arm 502 that protrude outwardly to the sides, adjacent to the skeletal member(s) 508), and that slide in interlocking channel 304, as indicated in Fig. 4B by the space in the interlocking channel 304 not taken up by the skeletal member 404 and packer 402) extending from the lower blade section, and wherein the interlocking channel 304 is configured to engage with the interlocking tab while the first ram 204 and the second ram 202 are in the engaged configuration.  
Regarding claim 29, Jurena discloses in Figs. 1-6 that the first ram 204 and the second ram 202  are shear rams (paragraph 17).  
Regarding claim 30, Jurena discloses in Figs. 1-6 a blowout preventer (BOP) system, comprising: 
a housing 207 defining a bore; 
a first ram 204 positioned within the housing 207, the first ram 204 comprising: a base section (comprising the rear portion of the ram 204 that is attached to the piston rod and from which the arms 306, 308 extend); an upper blade section (comprising the top portion of the ram 204 with arm 306, or the concaved, centered portion of the arm 306); an interlocking arm 308 (specifically one of the arms 308); and a first anti-deflection feature 416 (which receives protrusion 512 on the second ram 202 to maintain alignment of the rams 204, 202) for the interlocking arm 308, 
wherein the upper blade section and the interlocking arm 308 protrude from the base section in a first direction (toward the second ram 202), and extend generally along a longitudinal axis, and 
wherein an end face of the upper blade section and a respective end face of the interlocking arm 308 at least partially form an end portion of the first ram 204; and 
a second ram 202 positioned within the housing 207 and configured to mate with the first ram 204 in an engaged configuration to form a seal across the bore (given that the rams 204, 202 are referred to as “ram-type BOPs” in paragraph 16 and paragraph 1 defines such BOPs as forming a seal across a well bore when actuated), wherein the second ram 202 comprises: a body portion comprising a second anti-deflection feature 512 (which fits into the slot 416 on the first ram 204 to maintain alignment of the rams 204, 202), 
wherein the first anti-deflection feature 416 is configured to engage with the second anti-deflection feature 512 while the first ram 204 and the second ram 202 are in the engaged configuration to thereby block deflection of the interlocking arm relative to the second ram.  
Regarding claim 31, Jurena discloses in Figs. 1-6 that the first anti-deflection feature 416 comprises a protrusion (comprising one of the protrusions at the open end of the dovetail openings 416, which protrude inward from the narrower closed end of the dovetail openings 416) formed on a laterally-inner surface of the interlocking arm 308 (because the sides of the dovetail opening 416 are positioned inward relative to the external sides of the interlocking arms 308), and the second anti-deflection feature 512 comprises a groove (comprising one of the grooves on the dovetail 512 formed by the narrowed end of the dovetail 512 attached to the base of the respective skeletal member 508) formed on a laterally-outer surface of the body portion of the second ram 202 (because said groove is positioned outward/externally on one side of the second ram 202 relative to the rest of the second ram 202).  
Regarding claim 32, Jurena discloses in Figs. 1-6 that there are actuators (paragraph 17) configured to transition the first ram 204 and the second ram 202 from respective default positions in which the first ram 204 and the second ram 202 do not form the seal across the bore to the engaged configuration.  
Regarding claim 33, Jurena discloses in Figs. 1-6 that there is a first seal (comprising the sealing material of packer 402 disclosed in paragraph 22 as being disposed in packer channel 302 and in skeletal member 404) coupled to the first ram 204 and a second seal (comprising the sealing material of packer 506 disclosed in paragraphs 24-25 as being disposed in packer channel 504 and in skeletal member 508) coupled to the second ram 202, wherein the actuators are configured to compress the first seal against the second seal to place the first seal and a second seal in a compressed configuration as the actuators transition the first ram 204 and the second ram 202 to the engaged configuration (paragraph 24), the first seal and the second seal are configured to impart a force on the interlocking arm 308 while the first seal and the second seal are in the compressed configuration (because of the inherent outward expansion forces on the first and second seals as they rest on top of the interlocking arm 308 when they are compressed against each other), and the first anti-deflection feature 416 is configured to transfer at least a portion of the force to the second ram 202 via engagement with the second anti- deflection feature 512 (when there is excessive forces in the same manner as the applicant’s device, wherein the applicant’s first and second anti-deflection features 41, 144 are configured to have a channel 300 therebetween during normal operation and only touch when there is excessive forces, including when seals 122, 22 seal slots 110, 210 excessively compress against each other).  
Regarding 36, Jurena discloses in Figs. 1-6 a ram system for a blowout preventer, the ram system comprising: 
a first ram 204 comprising: a base section (comprising the rear portion of the ram 204 that is attached to the piston rod and from which the arms 306, 308 extend); an upper blade section (comprising the top portion of the ram 204 with arm 306, or the concaved, centered portion of the arm 306), a plurality of interlocking arms 308 (comprising the two arms 308 on which respective skeletal member 404 are mounted) extending along the upper blade section (in the same manner as the applicant’s interlocking arms 70 and upper blade section 88) and forming interlocking channels 304 between the upper blade section and the plurality of interlocking arms 308, and a first set of anti-deflection features 416 formed in the plurality of interlocking arms 308, 
wherein the upper blade section and the plurality of interlocking arms protrude from the base section in a first direction (toward the second ram 202), and extend generally along a longitudinal axis, and 
wherein an end face of the upper blade section and a respective end face of the plurality of interlocking arms 308 at least partially form an end portion of the first ram 204; and 
a second ram 202 comprising a lower blade section (comprising at least the center of ram arm 502), a plurality of interlocking tabs (comprising either of the sides of ram arm 502, adjacent to the skeletal member(s) 508, that slide in interlocking channel 304) extending from the lower blade section, and a second set of anti-deflection features 512 formed within the lower blade section (wherein “within” is interpreted as being synonymous with “on”), wherein the plurality of interlocking tabs is configured to extend into and translate along the interlocking channels 304 to enable the first set of anti-deflection features 416 to engage with the second set of anti-deflection features 512.  
Regarding claim 37, Jurena discloses in Figs. 1-6 that the first set of anti-deflection features 416 comprises protrusions (comprising the protrusions at the open ends of the dovetail openings 416, which protrude inward from the narrower closed ends of the dovetail openings 46) extending from the plurality of interlocking arms 308, and the second set of deflection features 512 comprises grooves (comprising the narrowed middle of the dovetails 512) formed within the lower blade section.  
Regarding claim 38, Jurena discloses in Figs. 1-6 that the respective cross-sectional profiles of the protrusions correspond geometrically to respective cross-sectional profiles of the grooves.  
Regarding claim 39, Jurena discloses in Figs. 1-6 that upon application of a load on the plurality of interlocking arms 308, the first set of anti-deflection features 416 is configured to contact the second set of anti-deflection features 512 to transfer at least a portion of the load from the plurality of interlocking arms 308 to the lower blade section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 34 (as understood: both) are rejected under 35 U.S.C. 103 as being unpatentable over Jurena in view of Read et al. (US 2017/0362911).
Regarding claim 23, Jurena discloses in Figs. 1-6 a laterally-extending protrusion on the first anti-deflection feature 416 and a groove on the second anti-deflection feature 512, as previously discussed, but lacks teaching that a gap extends between the protrusion and the groove in an unloaded state of the interlocking arm, and the protrusion is configured to contact a surface of the groove to enable force transfer between the protrusion and the second body of the second ram in a loaded state of the interlocking arm.
Read teaches in paragraph 12 that BOPs have tolerances, which are gaps between adjacent features that normally don’t touch in an unloaded state.  The gaps are inherently eliminated with an enough excessive force in a loaded state such that force is transferred between said adjacent structures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion and groove of the first and second anti-deflection features disclosed by Jurena to have a gap between them in an unloaded state that is eliminated when there is an arbitrary excessive force, as is common with BOPs as Read teaches (paragraph 12).  Furthermore, such a gap eliminates wear, and the debris of which could accumulate and hinder operation of the BOP.
Regarding claim 34, Jurena discloses in Figs. 1-6 that the first anti-deflection feature 416 is formed on a laterally-inner surface of the interlocking arm 308 (because the sides of the dovetail opening 416 are positioned inward relative to the external sides of the interlocking arm 308), the second anti- deflection feature 512 is formed on a laterally-outer surface of the body portion (because the dovetail 512 at least has a portion making up an outward/external surface of the second ram 202).
Jurena lacks a channel extends between the laterally-inner surface of the interlocking arm and the laterally-outer surface of the body portion while the first ram and the second ram are in the engaged configuration.
Read teaches in paragraph 12 that BOPs have tolerances, which are channels between adjacent features.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the laterally-inner surface and laterally-outer surface of the first and second anti-deflection features disclosed by Jurena to have a channel between them, as is common with BOPs as Read teaches (paragraph 12).  Furthermore, such a channel eliminates wear, and the debris of which could accumulate and hinder operation of the BOP.
Allowable Subject Matter
Claims 27 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, rewritten to include all of the limitations of the base claim and any intervening claims, and rewritten to overcome the double patenting rejections or if the appropriate terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 27 and 35, the claimed relative dimensions of the gaps between surfaces of the first and second anti-deflection features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753